internal_revenue_service number release date index number -------------------------- ----------------------------------- ----------------------------- re -------------------------- -------------------- - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-163848-03 date july legend donor donor x agreement ----------------------------------------------------- ---------------------------------------------- ------------------------------------------------ ----------------------------------------------------------------------- ----------------------------------------------------------------------------- --------------------------------------------------- account ------------------------------------------------- dear -------------------- this responds to a letter dated date submitted by your authorized representatives on your behalf concerning the income and gift_tax consequences of a proposed donation to x the facts and representations submitted are summarized as follows donor an individual and donor a limited_liability_company propose to make donations of cash and traded securities to x it is represented that x is a tax-exempt college described in sec_170 sec_501 and sec_2522 of the internal_revenue_code at the time of the donation donor and donor will each enter into a separate agreement agreement with x the agreements are identical except for the identity of the respective donor and description of the contributed assets under the terms of agreement any donation made to x is to be placed in an investment or brokerage account account established in the name of x exclusively for its own benefit each donation will be unconditional and irrevocable donor and donor will surrender all rights to retain or reclaim ownership possession or a beneficial_interest in any donation agreement imposes the following investment restrictions and limitations on a plr-163848-03 and donor and donor may not divert the assets held in the account to any person under each agreement donor or donor respectively or the respective donor’s investment manager is permitted to manage the investments in account pursuant to a limited power_of_attorney the respective donor is prohibited from engaging in any act of self-dealing as defined in the applicable provisions of the code or regulations thereunder with respect to assets in account donor’s management of account as follows the donor will hold or invest only in united_states u s equities u s open-end mutual funds u s closed-end mutual funds u s fixed income securities including but not limited to treasures and mortgage-backed asset-backed and high-yield securities offshore onshore hedge funds reits and private placements no investment may be made in companies in which the donor owns directly or indirectly more than percent of the outstanding shares of stock assets in account may not be pledged or encumbered by the donor or advisor or used to satisfy any debt or liability of the donor the donor has no right to vote any stock or other_securities held in account the donor may not commingle assets in account with any assets outside account the donor’s power to manage investments terminate years from the date of the donation unless sooner terminated as discussed below and the donor may not invest in short_sales forward settling transactions derivatives or any borrowings agreement also provides that x has the right at any time or for any purpose and in its sole discretion to withdraw any or all of the assets held in account or to terminate the limited power_of_attorney and agreement determined by x in its sole discretion agreement may also be terminated at any time by either party upon written notice to the other party the circumstances described above meet the requirements for a deduction as charitable_contributions for income_tax purposes the proposed contributions to be made by donor and donor to x under the circumstances described above meet the requirements for deduction as charitable_contributions for gift_tax purposes issue the proposed contributions to be made by donor and donor to x under finally agreement will terminate automatically in severe loss cases as you request the following rulings plr-163848-03 sec_170 allows as a deduction any charitable_contribution payment of which is made within the taxable_year sec_170 defines a charitable_contribution to include a contribution or gift to or for_the_use_of an organization described in sec_170 taxpayers represent that x is a tax-exempt college described in sec_170 we assume for purposes of this ruling that x is an organization described in sec_170 in order to be deductible under sec_170 of the code a contribution must qualify as a gift in the common_law sense of being a voluntary transfer of property by the owner to another without consideration 61_tc_634 see also 820_f2d_1464 9th cir the term charitable_contribution is synonymous with the term gift 87_tc_1046 if the donor receives or can reasonably expect to receive a financial or economic benefit commensurate with the money or property transferred no deduction under sec_170 is allowable revrul_76_185 1976_1_cb_60 sec_170 denies taxpayers a charitable_contribution_deduction for certain contributions of partial_interests in property sec_170 provides in part that in the case of a contribution not made by a transfer in trust of an interest in property which consists of less than the taxpayer's entire_interest in such property a deduction shall be allowed only to the extent that the value of the interest contributed would be allowable as a deduction under sec_170 if such interest had been transferred in trust for purposes of sec_170 a contribution by a taxpayer of the right to use property shall be treated as a contribution of less than the taxpayer's entire_interest in such property sec_170 and sec_1_170a-7 of the income_tax regulations provide as an exception to sec_170 that a deduction is allowed under sec_170 for the value of a charitable_contribution not in trust of an undivided portion of a taxpayer's entire_interest in property an undivided portion of a donor's entire_interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the donor in such property and must extend over the entire term of the donor's interest in such property and in other_property into which such property is converted sec_1_170a-7 a charitable_contribution in perpetuity of an interest in property not in trust where the donor transfers some specific rights and retains other substantial rights will not be considered a contribution of an undivided portion of the donor’s entire_interest in property to which sec_170 does not apply id a donor is therefore not entitled to a charitable_contribution_deduction if the donor has retained substantial rights in the contributed_property see 86_tc_243 if however the rights in the contributed_property retained by the donor are so insubstantial that the donor has in substance transferred his entire_interest in the property the partial interest limitations of sec_170 do not apply sec_1_170a-7 is plr-163848-03 satisfied and a deduction is allowed under sec_170 id see also revrul_76_331 1976_2_cb_52 revrul_75_66 1975_1_cb_85 in revrul_81_282 1981_2_cb_78 the taxpayer contributed shares of voting_stock to a charitable_organization but retained the right to vote the contributed stock the ruling concludes the right to vote the stock is a substantial right inherent in the ownership of common_stock accordingly the ruling holds that the taxpayer is not entitled to a deduction under sec_170 since the taxpayer did not transfer all substantial rights in the stock to the donee but only a partial interest under sec_170 and the contributed interest was not an undivided portion in revrul_75_66 1975_1_cb_85 the taxpayer donated his entire_interest in acres of real_property to the united_states but retained the right during his life to train his personal hunting dog on trails extending over the entire property and to maintain paths and lanes relating to this reserved use the ruling holds that the contribution satisfied sec_1 b i since the rights retained by the taxpayer were not substantial enough to affect the deductibility of the property contributed and the taxpayer was thus entitled to a charitable_contribution_deduction under sec_170 in the present case the retention of investment management control by donor and donor respectively subject_to the restrictions and limitations contained in the agreements is not substantial enough to affect the deductibility of the property contributed and does not constitute the retention of a prohibited partial interest under sec_170 accordingly donor and donor may deduct their respective contributions of sec_2501 imposes a tax for each calendar_year on the transfer of property by the cash and publicly_traded_securities to x in the manner and to the extent provided by sec_170 this conclusion is based on the assumption that x is an organization described in sec_170 issue gift by any individual sec_2511 provides that subject_to limitations contained in chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible_property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete depending upon all the facts in the sec_25_2511-2 of the gift_tax regulations provides in part that as to any sec_25_2511-1 provides that a transfer of property by a corporation to b sec_25_2522_c_-3 provides that if as of the date of the gift a transfer for sec_2522 provides in part that in computing taxable_gifts for the calendar plr-163848-03 particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined is a gift to b from the stockholder of the corporation year there is allowed a deduction for the amount of all gifts to or for_the_use_of a corporation or trust organized and operated exclusively for religious charitable scientific literary or educational_purposes charitable purposes is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote as to be negligible if an interest has passed to or is vested in charity on the date of the gift and the interest would be defeated by the performance of some act or the happening of some event the possibility of occurrence of which appeared on such date to be so remote as to be negligible the deduction is allowable interest in property other than an interest described in sec_170 to a charitable_organization and if the donor also retains an interest in the subject property no deduction is allowable with respect to the transferred interest unless the transaction is structured to conform to specified statutory and regulatory requirements terms of the respective agreements after making a contribution to x the assets contributed will be held in respective accounts in the name of x donor and donor or their investment managers may manage the investments in the respective donor’s account for a period of years however under agreement each donor is subject_to certain restrictions and limitations discussed above and x may terminate the arrangement at any time and x has the right at any time or for any purpose and in its sole discretion to withdraw any or all of the assets held in account under the facts presented we conclude that the power retained by donor and donor respectively to manage the investment of the assets contributed by each donor does not constitute the retention of an interest in the property for purposes of sec_2522 and sec_25_2522_c_-3 further under the facts presented the retained power to manage investments of an account does not cause the charitable gifts to be subject_to a condition or power under sec_25_2522_c_-3 accordingly under the facts of this case we conclude that a gift_tax deduction will be allowable under sec_2522 to donor and to the appropriate individual with respect to the gift by donor under sec_2522 and sec_25_2522_c_-3 if a donor transfers an in this case donor and donor propose to make gifts to x pursuant to the plr-163848-03 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely george l masnik chief branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter ------------------------------------------ cc ------------------------- ------------------------------------ ---------------------------------------------------- ------------------------------------------------ cc ------------------------------------ ---------------------------------------------------- ------------------------------------------------ cc ----------------------------- ------------------------- ---------------------------------- --------------------------------------- plr-163848-03
